DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose, teach, or otherwise make obvious the invention as set forth in claims 1 or 9 including at least the process to: manage user inventories for users of the online gaming platform, wherein the users include a first user and a second user, wherein the user inventories include a first account inventory associated with the first user and a second account inventory associated with the second user, wherein the first account inventory includes a replay asset that includes and/or refers to a set of executable in-game operations, wherein the replay asset is associated with an ownership indicator related to a current owner of the usage rights pertaining to the replay asset; receive an indication of a transfer of the replay asset from the first account inventory to the second account inventory such that, subsequent to the transfer, the ownership indicator associated with the replay asset indicates the second user is the current owner of the usage rights pertaining to the replay asset; receive a request, from the second user, for an activation of the replay asset by the second user, wherein the activation of the replay asset by the second user results in automated execution of the set of executable in-game operations on behalf of the second user such that a second particular current user game state for the second user is advanced to a second particular subsequent user game state for the second user, wherein the activation requires the ownership of the usage rights pertaining to the replay asset as indicated by the ownership indicator associated with the replay asset; and responsive to receipt of the request for the activation of the replay asset, execute the set of executable in-game operations automatically such that the second particular current user game state for the second user is advanced to the second particular subsequent user game state for the second user within the online gaming platform, in explicit combination with the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715